— In a proceeding pursuant to CPLR article 78, the petitioners appeal from a judgment of the Supreme Court, Kings County (Ramirez, J.), entered November 20, 1990, which denied their petition for judicial review of an order of the New York State Division of Housing and Community Renewal Rent Administrator, dated May 19, 1989, denying their application for a certificate of eviction, and an order of the New York State Division of Housing and Community Renewal Deputy Commissioner, dated September 7, 1989, denying their petition for administrative review.
Ordered that the judgment is affirmed, with costs to the respondent New York State Division of Housing and Community Renewal.
The petitioners’ failure to timely file a petition for administrative review in proper form bars judicial review (see, 9 NYCRR 2208.4, 2208.7, 2208.8, 2208.12; Administrative Code of City of NY §26-410). Bracken, J. P., Eiber, Ritter and Santucci, JJ., concur.